Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’’

Continuity/Reexam Information for 16/465043 
    
        
            
                                
            
        
    

Parent Data16465043, filed 05/29/2019 is a national stage entry of PCT/IB2017/057587, International Filing Date: 12/01/2017claims foreign priority to 16382584.7, filed 12/01/2016 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.


Non-Final Office Action after RCE

Claims 9 and 12-23 are pending.
Amendments filed on 11/18/2021 were entered.
Claims 10 and 37-41 were canceled.
Amendments in claims were entered. 
No Claim is allowed.

Compound of claim 9: 

5-[[4-[2-[5-(1-Hydroxyethyl)pyridin-2-yl]ethoxy]phenyl]methyl]-1,3-thiazol- idine-2,4-dione for Treating Nonalcoholic Fatty Liver Disease


    PNG
    media_image1.png
    133
    380
    media_image1.png
    Greyscale


Leriglitazone (MIN-102) is a novel, orally bioavailable and selective PPAR gamma agonist with a potential best-in-class profile indicated for CNS diseases.


    PNG
    media_image2.png
    78
    260
    media_image2.png
    Greyscale
		

Leriglitazone
CAS# 146062-44-4

Leriglitazone (MIN-102), developed by Minoryx Therapeutics, is an experimental oral medication for the treatment of adrenoleukodystrophy (ALD).
Leriglitazone is a PPAR-gamma agonist or a molecule that activates PPAR-gamma. PPAR-gamma is a protein that regulates the activity of genes involved in glucose and lipid metabolism and inflammation.

Pioglitazone selectively stimulates the nuclear receptor peroxisome proliferator-activated receptor gamma (PPAR-γ) and to a lesser extent PPAR-α. It modulates the transcription of the genes involved in the control of glucose and lipid metabolism in the muscle, adipose tissue, and the liver.


Specification

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because amendments in specification was filed. The substitute specification filed on 03/08/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy). Applicant is requested to clearly show in the marked copy where (Specific lines and pages) of the amendments in specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.  
Applicant’s response in regards to amendments in the specification was fully considered.  Applicants argues that both clean and marked copies of the specification were filed.  There was no marked copy was found  in . It was not clear what was amended.  Applicant is requested to explain what was amended and where in the specification.  Specification filed on 05/29/2019 (38 pages) and another filed on 12/11/2019 (pages 38). Clean copy is provided.  Marked copy does not show any marks.   No communication was found from the Applicants what and where in the specification was amended.   For the clarity of record Applicant is requested to provide copy of the marked specification.    Applicants can also find the amendments in specification in MPEP (latest copy).  




Information Disclosure Statement

The listing of references if any in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
Claims 9 and 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:  
Invention as instantly claimed is not described in instant specification.  
Claim 9 as amended  is drawn to a method of treatment or prevention of nonalcoholic fatty liver disease wherein the nonalcoholic fatty liver disease is non-alcoholic steatohepatitis.  as in claim 9.  
Specification does not describe how the compound MIN-102 as disclosed in figures 1-8, [0019]-[0028].  Will treat or prevent nonalcoholic steatohepatitis.   
In example, Fig 1, vitro lipopolysaccharide-induced inflammation model.   For example FIG 2, the anti-inflammatory effects of MIN-102 in an in vitro lipopolysaccharide-induced inflammation model. Fig. 3, comparison of the level of neutrophils in an experimental autoimmune encephalitis mouse model after treatment with MIN-102. FIG. 4 represents a comparison of adiponectin levels in Sprague Dawley rats after treatment with MIN-102. 
The compound represented by MIN-102 is hydrochloride salt of racemic 5-[[4-[2-[5-(1-hydroxyethyl)pyridin-2-yl]ethoxy]phenyl]methyl]-1,3-thiazo- lidine-2,4-dione. [0079].
Specification does not describe method of treating or preventing nonalcoholic fatty liver disease as claimed. Claims 9 and 12-23 are drawn to a method of treating or preventing nonalcoholic fatty liver disease, comprising administering to a subject in need thereof a compound of formula (1) the group consist of SteatoHepatitis,  a chronic granulomatous disorder, a polycystic ovary syndrome, a thyroid cancer, thyroid autoimmune disorder, a pituitary adenoma, atherosclerosis, hypertension, disease, an inflammation and autoimmune disease, and an inflammatory respiratory di comprising administering to a subject in need thereof a compound of formula (1) or a pharmaceutically acceptable salt thereof, in an amount effective to treat or prevent a disease selected from the group consisting of a chronic granulomatous disorder, a polycystic ovary syndrome, a thyroid carcinoma, a thyroid autoimmune disorder, a pituitary adenoma, atherosclerosis, hypertension, a skin disease, an inflammation and autoimmune disease, and an inflammatory respiratory disease.
Instant specification describes that in Example 6, the preventative effect of MIN-102 was evaluated in a methionine choline deficient (MCD) diet NASH mouse model. The results of this study demonstrate a strong reduction in liver steatosis and inflammation in MCD mice treated with MIN-102. As shown in FIG. 4, mice treated with MIN-102 showed a less severe decline in body weight loss. FIGS. 5A and 5B show that treatment with MIN-102 substantially reduced both plasma ALT and ALS levels. FIGS. 6A and 6B show that MIN-102 did not change hepatic cholesterol levels, but showed a dramatic reduction in hepatic triglycerides. FIGS. 7 and 8 show a strong reduction in the NAFLD score and NASH score, respectively, for mice treated with MIN-102. [0109].   It appears that specification does not describe how to prevent nonalcoholic fatty liver disease which is nonalcoholic steatohepatitis.

Previously examples 4-6 were considered. 
Example 4: MIN-102 exhibits anti-inflammatory properties in experimental autoimmune
Encephalitis ("EAE") mouse model-Table 2).
Example 5
MIN-102 significantly increases adiponectin levels in plasma.
Example 6
Effects of MIN-102 in the Methionine Choline Deficient Diet Fed Mice.
Specification does not describe methods of preventing nonalcoholic steatohepatitis.
disease as presented in example 1-7 and tables 1-5. In regards to claim 16 and 17, citation of “another therapeutic agent” in combination is not described. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP (2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). 
Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
It is suggested to amend the claims to overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yau,  Hanford et al. (The future of thiazolidinedione therapy in the management of type 2 diabetes mellitus. Curr Diab Rep. 2013 Jun;13(3):329-41. doi: 10.1007/s11892-013-0378-8. PMID: 23625197, 892 ref) and  Kawaguchi-Suzuki M, et al. teaches method for simultaneous determination of pioglitazone, hydroxypioglitazone, and ketopioglitazone in human plasma and its application to a clinical study. J Chromatogr B Analyt Technol Biomed Life Sci. 2014 Oct 15;969:219-23. doi: 10.1016/j.jchromb.2014.08.019. Epub 2014 Aug 21. PMID: 25195022, 892 ref).  These references teaches hydroxythiazolidinediones  for treating nonalcoholic Steatohepatitis  which embraces instantly claimed invention.  Following reasons apply>
Hanford Yau et al  teaches treatment of nonalcoholic Steatohepatitis  nonalcoholic (NASH) by thiazolidinediones (TZDs) is a promising therapy.    Hanford Yan et al. teaches the role of pioglitazone in patients without diabetes, improvement in hepatocellular injury, reported in 247 nondiabetic patients with NASH on the effect of pioglitazone (30 mg per day) and vitamin E (800 units per day), as compared with a placebo.
Activation of peroxisomal proliferator-activated receptor gamma (PPARγ) nuclear receptors by TZDs leads to a vast spectrum of metabolic and anti-inflammatory effects. It teaches the benefits and risks associated with TZD treatment, with a focus on the only PPARγ agonist currently available (pioglitazone), aiming to offer the reader a balanced overview about the current and future role of TZDs in the management of insulin-resistant states and Type 2 Diabetes Mellitus (T2DM). (Abstract).
Hanford Yau et al. teaches treatment of nonalcoholic SteatoHepatitis  by Pioglitazone. It teaches that due to increase in the prevalence of obesity led to a corresponding rise in the prevalence of nonalcoholic fatty liver disease (NAFLD).  Since adipose tissue plays such an important role in the development of NAFLD activation of PPARγ receptors by TZDs in adipose and liver tissues is believed to play a key role in improving insulin action, reducing hepatic steatosis, ameliorating chronic hyperinsulinemia, and modulating a broad spectrum of anti-inflammatory pathways that collectively lead to improved liver histology in patients with nonalcoholic steatohepatitis, the more severe form of the disease. (Left col. page 336 cont. to right column).
The worldwide increase in the prevalence of obesity has led to a corresponding rise in the prevalence of nonalcoholic fatty liver disease (NAFLD). It is currently the most common chronic liver disease, and affected patients are at increased risk of cirrhosis and hepatocellular carcinoma, 
In regard to claim 12, it teaches isomers of the compound of formula (i) as in claim 1. The compound of claim 1 is known as hydroxypioglitazone.  Yau et al. does not explicitly teaches hydroxy pioglitazone as in claim 9.  Kawaguchi-Suzuki M, et al teaches pioglitazone, hydroxypioglitazone, and ketopioglitazone in human plasma, a  method for simultaneous determination of and its application to a clinical study.  The validated method is sensitive and selective and was successfully applied to analyze clinical samples obtained from patients with nonalcoholic fatty liver disease taking pioglitazone. (Abstract). 
Kawaguchi-Suzuki M, et al Pioglitazone is a thiazolidinedione that acts as an insulin sensitizer; it is indicated for the management of type 2 diabetes mellitus.  In addition to improvements in insulin sensitivity, glucose control, and glucose tolerance, pioglitazone is also reported to have beneficial effects in other diseases, such as nonalcoholic steatohepatitis. 
In regards to claim 19-25, administration of pioglitazone, or  hydroxypioglitazone Kawaguchi-Suzuki M, teaches oral administration of Pioglitazone at a starting dose of 15 mg daily and titrated to effect, up to 45 mg daily.   In humans, orally administered pioglitazone is rapidly and well absorbed with a peak serum concentration achieved in about 1.5 h (range 0.5–3 h) and bioavailability of approximately 83%.  Pioglitazone is extensively metabolized in the liver by cytochrome P450 (CYP) enzymes, primarily CYP2C8, before renal and fecal elimination.  Hydroxypioglitazone (often referred to as M-IV) and ketopioglitazone (M-III) are the main active metabolites formed via CYP-mediated metabolism (Fig. 1A)  The mean terminal elimination half-life of pioglitazone after intravenous administration is 5.8 h (range 3.5–9 h), while the half-lives of hydroxypioglitazone and ketopioglitazone are much longer at 26–28 h  Because pioglitazone is widely used clinically, and may also be used as a probe drug to measure in vivo CYP2C8 enzymatic activity a sensitive and selective assay for pioglitazone and its active metabolites is needed.

    PNG
    media_image3.png
    385
    559
    media_image3.png
    Greyscale

Fig. 1. (A) Pioglitazone metabolic pathway, Hydroxypioglitazone and ketopioglitazone are the major active metabolite in humans, while other minor active (M-II) and inactive metabolites exist. Structures of deuterated internal standards are shown: (B) pioglitazone-d4, (C) hydroxypioglitazone-d5 and (D) ketopioglitazone-d4.
IN regards to claims 19-23, Kawaguchi-Suzuki et al teaches oral and intravenous administration.  Oral can be tablet.
 A simple and rapid high-performance liquid chromatography-tandem mass spectrometry (LC-MS/MS) method was developed for the simultaneous determination of pioglitazone and its active metabolites hydroxypioglitazone and ketopioglitazone in human plasma. 

Hydroxypioglitazone and ketopioglitazone are pharmacologically active and present in significant amount in plasma 
Pioglitazone is a thiazolidinedione that acts as an insulin sensitizer; pioglitazone is also reported to have beneficial effects in diseases, such as nonalcoholic steatohepatitis  and for the management of type 2 diabetes mellitus and  improvements in insulin sensitivity, glucose control, and glucose tolerance, pioglitazone is also reported to have beneficial effects in other diseases, such as nonalcoholic steatohepatitis.  Pioglitazone is given orally at a starting dose of 15 mg daily and titrated to effect, up to 45 mg daily In humans, orally administered pioglitazone is rapidly and well absorbed with a peak serum concentration achieved in about 1.5 h (range 0.5–3 h) and bioavailability of approximately 83%.  Pioglitazone is extensively metabolized in the liver by cytochrome P450 (CYP) enzymes, primarily CYP2C8, before renal and fecal elimination [4], [5]. Hydroxypioglitazone (often referred to as M-IV) and ketopioglitazone (M-III) are the main active metabolites formed via CYP-mediated metabolism 
intravenous administration is 5.8 h (range 3.5–9 h), while the half-lives of hydroxypioglitazone and ketopioglitazone are much longer at 26–28 h 

Fig. 1. (A) Pioglitazone metabolic pathway Hydroxypioglitazone and ketopioglitazone are the major active metabolite in humans, Structures of deuterated internal standards are shown: (B) pioglitazone-d4, (C) hydroxypioglitazone-d5 and (D) ketopioglitazone-d4.

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to 
A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. [MPEP 2141.03].
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also, Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Election of invention

Previously, Applicants elected group I and species nonalcoholic SteatoHepatitis (NASH).  Species election was without traverse. Applicants elected group I, claims 9 and 10 claims with traverse.  The traversal was on the grounds that “invention discloses a method of inhibiting beta secretase expression and activity and reducing amyloid levels”. Applicant’s arguments in regards to joining group II with group I was found persuasive therefore, groups I and II were joined.  Applicants may consider making claim 11 depend on claim 9.

Response to Remarks
Applicants response filed with RCE is acknowledged. Amendments in claims were entered.  Applicants arguments were fully considered and were found persuasive therefore, previous obvious rejection was withdrawn.  Since claims were amended therefore, obviousness and written description rejection was revised to address the amendments.    

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627